[Cite as Struewing v. Village of Yellow Springs, 2014-Ohio-1864.]




                IN THE COURT OF APPEALS FOR GREENE COUNTY, OHIO

KENNETH L. STRUEWING, et al.                             :

        Plaintiffs-Appellees                             :          C.A. CASE NO.     2013 CA 21

v.                                                       :          T.C. NO.    09CV1048

VILLAGE OF YELLOW SPRINGS                                :             (Civil appeal from
                                                                       Common Pleas Court)
        Defendant-Appellant                              :

                                                         :

                                              ..........

                                            OPINION

                         Rendered on the           2nd        day of           May       , 2014.

                                              ..........

ARTHUR R. HOLLENCAMP, Atty. Reg. No. 0020528, 130 W. Second Street, Suite 2107,
Dayton, Ohio 45402
      Attorney for Plaintiffs-Appellees

JOHN C. CHAMBERS, Atty. Reg. No. 0029681 and TERENCE L. FAGUE, Atty. Reg. No.
0018687 and SASHA ALEXA M. VANDEGRIFT, Atty. Reg. No. 0080800, 33 W. First
Street, Suite 600, Dayton, Ohio 45402
        Attorneys for Defendant-Appellant

                                              ..........

FROELICH, P.J.

        {¶ 1}      The Village of Yellow Springs appeals from a judgment of the Greene

County Court of Common Pleas, which adopted the magistrate’s ruling (with one
                                                                                               2

modification) and held that a 1974 written easement granted by Howard Kahoe to the

Village to construct, maintain, and operate sanitary sewer and water lines on his property

was valid and enforceable. The trial court ordered specific performance under the terms of

the easement and that the Village pay $10,244 plus statutory post-judgment interest to

Kenneth and Betheen Struewing, the current owners of the property, for the cost of digging a

well on their property.

       {¶ 2}     The Village raises six assignments of error. It claims that the easement is

void because it violated R.C. 2921.42 and the Village did not adopt the easement, that the

trial court erred in denying the Village’s easement by estoppel claim, that the trial court erred

in finding that the Struewings had a right to tap into the water line, that the trial court erred

in ordering the Village to pay for the installation costs for a well, and that the Struewings’

claims were barred by their respective statutes of limitations. For the following reasons, the

trial court’s judgment will be affirmed.

                                               I.

       {¶ 3}    In September 2009, Kenneth and Betheen Struewing brought suit against the

Village of Yellow Springs due to the Village’s denial of the Struewings’ request for a free

water and sewer tap-in for their property. The Struewings alleged that, in 1974, the Village

had received an easement to construct, maintain, and operate sanitary sewer lines and water

lines on and through the real property now owned by them, that the easement entitled them

to one free water and sewer tap, that the Village had installed the sanitary and water lines

pursuant to the easement, and that such lines have been in continuous use since installation.

The Struewings sought a declaratory judgment regarding the validity of the easement (Count
                                                                                               3

One) and specific performance of the easement (Count Two). As alternatives to their

specific performance claim, the Struewings also alleged equitable estoppel, breach of

contract, trespass, and ejectment. With permission of the trial court, the Struewings later

added a claim for damages, stating that the denial of their water tap-in request forced them to

dig a well in order to provide water service to the main residence on the property.

       {¶ 4}      In its answer, the Village denied that it had received and accepted the grant

of the easement in 1974, and it denied that it had provided or agreed to provide water and

sewer tap-ins to either the Struewings or their predecessors. The Village raised numerous

affirmative defenses, and it asserted three counterclaims: (1) a declaratory judgment as to the

rights of the parties concerning the water and sewer tap-ins, (2) quiet title as to the Village’s

easement interest, and (3) a preliminary and permanent injunction to enjoin the Struewings

from altering or removing the sewer and/or water lines.

       {¶ 5}    In June 2011, the Village moved for summary judgment, arguing, among

other things, that the Struewings’ claims were barred by the statutes of limitations and that

the easement was void because it had not been authorized by the Village Council. The trial

court denied the motion.

       {¶ 6}     A magistrate conducted a bench trial on July 21-22, 2011. On April 6,

2012, the magistrate issued a decision, concluding that the Struewings were entitled to

specific performance on the easement and to damages of $10,244, representing the cost to

dig the well. In so holding, the magistrate made detailed factual findings. Given our

standard of review (¶10-12, infra), we quote those findings extensively:

                                             Facts
[Cite as Struewing v. Village of Yellow Springs, 2014-Ohio-1864.]
                 Howard Kahoe was the Village of Yellow Springs Manager from the

        1950s to 1974. As Manager, he was integrally involved with the everyday

        operation of the Village. In the late 1950s, early 1960s, the Village of

        Yellow Springs was experiencing problems with its water and sewer systems

        in that it could not keep up with demand.               The problem needed to be

        addressed so Woolpert Consultants (Woolpert), Dayton, Ohio, a company

        who designed sanitary systems for governmental agencies, was hired by the

        Village to consult and design what would later become known as the South

        Side Sewer Project.

                 John Eschliman was employed as an engineer by Woolpert from

        1948-1978 (he actually knew Village Manager Howard Kahoe).                  Mr.

        Eschliman was enlisted to help design the new sanitary sewer system. He

        was deposed by counsel and gave his best recollection of the events related to

        the South Side Sewer Project. Mr. Eschliman stated that at the time most of

        the Village of Yellow Springs’ water came from the north part of town. In

        order to increase the water supply for the Village water had to be piped in

        from the southeast part of the Village, outside the village actually. See

        deposition of John Eschliman, p.19. He testified that the most cost-effective

        design would be gravity-based as opposed to one utilizing a pump station.

        He also opined that flow rate was important because of the use of the system

        by the fire department and other enterprises other than homeowners. It can

        also affect the amount you pay for insurance. Although Mr. Eschliman did

        discuss the need for cost effective easements for the Project and how future
                                                                                  5

connections were customary consideration for easements, he was unable to

comment on the easement given to the Village by Mr. Kahoe (he did

comment on the fact that Mr. Kahoe did not want the sanitary sewer system to

cross his property unless it was cheaper for the Village.) Moreover, it was

agreed that in order to hold down the cost of the system, the Village, rather

than purchasing the necessary land for the South Side Sewer Project, would

have to seek alternative means, such as easements. See Deposition of Bruce

Rickenbach, Assistant Village Manger to Howard Kahoe/Village Manager in

1974, who testified in order to reduce cost, it was customary to grant property

owners tap-ins to the property owners [sic] in exchange for the easement.

Ultimately, by 1963 the South Side Sewer Project was built, at least in part,

on land owned by Howard Kahoe. See Defendant’s Exhibit A, an as-built

drawing of sanitary sewer line. However, at the time, no easement was

recorded with regard to the Kahoe property.



The Kahoe Easement

       Howard Kahoe remained the Village Manager until 1974 when he was

succeeded by his assistant Bruce Rickenbach. At around the same time

Phillip Aultman, longtime Village Solicitor, prepared and recorded an

Easement purportedly granting the Village of Yellow Springs the right to

access the Kahoe property for the already completed South Side Sewer

Project. The Easement on its face reveals in relevant part the following:
                                                                               6



KNOW ALL MEN BY THESE PRESENTS:

       Margaret W. Kahoe and Howard Kahoe, wife and husband, for and in

consideration of One dollar ($1.00) and Other Good and Valuable

Considerations, the receipt of which is hereby acknowledged, do hereby grant

unto the

                     VILLAGE OF YELLOW SPRINGS

                               Greene County, Ohio

                                             its successors and assigns, the

right and authority to enter upon the following lands for the purpose of

constructing, laying, maintaining, operating and removing a sanitary sewer

line and water line and appurtenances thereto on and under the following

described real estate: * * *

       The easements herein granted shall have no other cost associated with

the permissions herein outlined, except that there shall be allowed one free

water and sewer tap for each parcel of real estate described above, and the

right to make further taps shall be allowed when charges are paid that are

commensurate with similar charges levied elsewhere in the Village of Yellow

Springs.   The removal of any or all tap benefits shall be cause for this

easement to become null and void, and the Village of Yellow Springs

herewith acknowledges that such circumstances are sufficient grounds for the

owners of the above described real estate to demand immediate removal of all
                                                                                   7

water and sewer lines, and to further demand that the land be returned to its

original condition. * * * See Exhibit A, attached to Plaintiff’s Complaint.



       On its face, the document setting forth the terms of the Easement,

grants the Village the right to use Kahoe property to construct, lay, maintain,

and operate a sanitary sewer system.



The Struewings[’] application for tap-ins

       In 2005, the Struewings purchased 42 acres of the Kahoe property

with the attached Easement. The specific property is contiguous with the

Village, but located outside the incorporated Village of Yellow Springs. Mr.

Struewing purchased the property because of its relative value based upon

existing sewer lines. See deposition of Ken Struewing, p.25.     He claims it is

worth more now and in the future because of the existing sewer lines. When

Mr. Struewing decided to request tap-ins he had conversations with the

Village as reflected in the Village Manager’s Report. See Exhibit J, Village of

Yellow Springs April 3, 2009, Manager’s Report which provides in relevant

part: 7. Water Extension to Unincorporated Area Petition - Ed Amhrein has

informed me that he has been in conversations with Ken Struewing about his

interest in tapping into the Village water distribution system in order to

provide service to two parcels outside the Village limits. No extension of

Village-owned infrastructure would be required, as there is currently a
                                                                                        8

       hydrant on one of the properties in question, so there will be no cost to the

       Village in granting the permit. The properties are located on the north side

       of Hyde Road; one is at the corner of Spillan Rd. and the other is the second

       parcel to the west, the former Kahoe house. The petition to Village Council

       is expected sometime in the next few weeks. Subsequently, Mr. Struewing

       made his application for tap-ins, but it was denied by Village Council. See

       Depositions of Ken Struewing and Mark Cundiff; see also Exhibit A, letter

       from Village Solicitor, John C. Chambers to Village Manager Mark Cundiff,

       attached to Plaintiffs’ Response to Defendant’s Pending Motion for Summary

       Judgment, and Motion for Sanctions. The Village’s position was that the

       Easement was never formally accepted by Council and is void and

       unenforceable. See R.C. 721.03, which reads in relevant part: No contract,

       except as provided in section 721.28 of the Revised Code, for sale of or lease

       of real estate belonging to a municipal corporation shall be made unless

       authorized by an ordinance, * * * Also, it is Village policy that it does not

       extend municipal water and sewer service to properties outside the village

       unless the request is due to chemical contamination or health concerns. See

       Defendant’s Motion for Summary Judgment and attached Exhibit No. 1,

       Village Charter, Article VI: Public Utilities, Section 58. Extension Beyond

       Corporate Limits.

(Emphasis in original.)

       {¶ 7}    The magistrate addressed and rejected several arguments raised by the
                                                                                          9

Village: (1) that the easement was the result of self-dealing by Howard Kahoe, (2) that the

easement was void because the Village Council did not approve it, and (3) that the

Struewings’ claims were barred by the applicable statutes of limitations. The magistrate

summarized its holding, stating:

                                         Conclusion

              Historically, the Village of Yellow Springs has obtained easements

       from property owners as a cost-effective means of providing utilities. In this

       case it seems readily apparent that the Village needed to utilize part of the

       Kahoe property for the South Side Sewer Project because of the location of

       the water and the gravity flow created by the design of the system. It is also

       very clear that Howard Kahoe did not want the project to cross his land unless

       it was the only way the Village could keep cost to a manageable level. As it

       turns out, the project was designed and constructed on part of his land. By

       the 1950s, and early 1962, the Project was complete, but no easement giving

       the Village the right to use the Kahoe land, had been recorded. It was not

       until 1974 that the actual Easement was recorded and filed away in the

       Village safe until discovered recently by Village employee Denise Swinger.

              It is clear that the Village of Yellow Springs would like to continue to

       control the growth of the Village by regulating the extension of utilities

       outside the corporate limits. However, when an Easement is given by a

       property owner so that the Village can provide utilities to its residents, as in

       this case, the Village is bound by the written document. The Village cannot
                                                                                   10

reap the benefit of the Easement, but deny its obligation to perform under its

terms.    Defendant posits many claims to convince this Court that the

Easement is invalid, but has not persuaded this Court that a deal is not a deal.

         Counsel for the Village asked Mr. Struewing whether or not it was

possible that Howard Kahoe gave the Village permission to run sewer and

water lines along and across the Kahoe property without compensation. Mr.

Struewing, who knew the Kahoes, stated he did not believe the Kahoes would

grant the easement without compensation. Equally possible in the 1950s and

1960s in Greene County, Ohio, is that a handshake sealed an agreement to

give an easement in return for tap-ins and the document memorializing it was

prepared and recorded at a later date.

         The dispute in this case as to whether the Kahoe Easement is

enforceable is complicated by the lack of living witnesses from the time the

South Side Sewer Project was designed and developed. However, there is a

written document, clear on its face, prepared and recorded by a faithful

respected Village Solicitor. The terms set forth in the document regarding

future tap-ins for the granting of the Easement, are customary, not unusual,

for the time and period. Moreover, there is no evidence to suggest that the

document itself was not held by the Village in its safe with other important

documents since 1974.

         Howard Kahoe, the Village Manager at the time was considered an

honest man who Paul Webb, former Village Councilman at the time, says
                                                                                            11

       never did anything that wasn’t in the best interest of the Village. Moreover,

       when Howard Kahoe resigned in 1974, after the preparation and recording of

       the Easement, Council expressed its deepest thanks to Howard Kahoe,

       personally and in half of the Village, for many years of faithful and excellent

       service to the Village of Yellow Springs. Apparently, at the time the Village

       found no fault with Howard Kahoe.

(Emphasis in original; citations omitted.)     The magistrate thus ordered the Village to

provide tap-ins as described by the terms of the easement. The magistrate also awarded

damages of $10,244 to the Struewings, based on their claim that they needed to dig a well on

their property when their application for water tap-ins was denied.

       {¶ 8}    The Village objected to the magistrate’s decision, raising sixteen alleged

errors. Upon its review, the trial court modified the magistrate’s decision “to the extent that

only sanitary sewer lines were installed on the Kahoe property that Plaintiffs purchased, the

water lines being located on the remaining 9.87 acres of the adjacent Kahoe property.” The

court stated:

                In this case, Howard Kahoe granted an easement to the Village of

       Yellow Springs to construct, maintain, and operate a sanitary sewer and water

       line on his property.      The easement applied to the property Plaintiffs

       purchased and an additional 9.87 acres, all owned by Howard Kahoe at the

       time. The easement allowed for one free water and sewer tap for each parcel

       described in the easement.      The easement included the Kahoe property

       purchased by Plaintiffs.
                                                                                            12

The trial court found that the magistrate otherwise properly determined the factual issues and

correctly applied the law. The court concluded that the easement was valid and enforceable,

and it approved and adopted the magistrate’s decision, as modified.

       {¶ 9}    The Village appeals from the trial court’s judgment, raising six assignments

of error. We will address them in an order to facilitates our analysis.

                                   II. Standard of Review

       {¶ 10}    In accordance with Civ.R. 53, the trial court must conduct an independent

review of the facts and conclusions contained in the magistrate’s report and enter its own

judgment. Dayton v. Whiting, 110 Ohio App.3d 115, 118, 673 N.E.2d 671 (2d Dist.1996).

Thus, the trial court’s standard of review of a magistrate’s decision is de novo.

       {¶ 11}    An appellate court reviews the trial court’s decision to adopt a magistrate’s

decision under an abuse of discretion standard. Steele v. Steele, 2d Dist. Montgomery No.

25713, 2013-Ohio- 3655, ¶ 23, citing Proctor v. Proctor, 48 Ohio App.3d 55, 60-61, 548

N.E.2d 287 (3d Dist.1988). An abuse of discretion means that the trial court’s attitude was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983). Presumptions of validity and deference to a trial court as an

independent fact-finder are embodied in the abuse of discretion standard.           Juergens v.

Strileckyj, 2d Dist. Clark No. 2010 CA 36, 2010-Ohio-5159, ¶ 21. When applying the

abuse of discretion standard, an appellate court may not merely substitute its judgment for

that of the trial court. Berk v. Mathews, 53 Ohio St.3d 161, 169, 559 N.E.2d 1301 (1990);

Randall v. Randall, 2d Dist. Darke No. 1739, 2009-Ohio-2070, ¶ 8-10.

       {¶ 12}    However, “[n]o court – not a trial court, not an appellate court, nor even a
                                                                                             13

supreme court – has the authority, within its discretion, to commit an error of law.” State v.

Boles, 187 Ohio App.3d 345, 2010-Ohio-278, 932 N.E.2d 345, ¶ 26 (2d Dist.).

Consequently, we review de novo the trial court’s application of the facts to the relevant law.

                                   III. Statute of Limitations

           {¶ 13} The Village’s sixth assignment of error states:

           The trial court erred by denying the Village’s Motion for Summary Judgment

           because all of the Struewings’ claims are barred by the applicable Statute of

           Limitations.

           {¶ 14} The Village claims it was entitled to summary judgment, because all of the

Struewings’ claims fell outside of the statutes of limitations. The Village states that the

applicable statutes of limitations are: (1) four years for permanent trespass, (2) six years for

estoppel, (3) fifteen years for breach of contract and specific performance, and (4)

twenty-one years for continuing trespass and ejectment. It asserts that the Kahoes (the

Struewings’ predecessors in interest) knew or shown have known of the causes of action by

1974, when the easement was recorded, and that all statutes of limitations have expired.

           {¶ 15} The trial court rejected the Village’s statutes of limitations arguments,

stating:

                  The Struewings purchased the Kahoe property in 2005. Prior to that

           time no request had been made to the Village for tap-ins. Based upon the

           evidence presented to this Court, it is difficult to see how the Struewings

           would have been aggrieved in order for the statute of limitations to run.

           Especially, when Mr. Struewing did not make application to the Village for
                                                                                           14

       tap-ins until 2009. It was not until the Village rejected his application for

       tap-ins did he accrue a cause of action. Therefore the Struewings’ claims are

       not barred by the statute of limitations with respect to enforcement of their

       specific rights under the Easement.

                Based upon this Court’s finding that the Struewings are within the

       statute of limitations to prosecute their claim to specifically enforce the terms

       of the Easement, this Court finds it unnecessary to address the Defendants’

       remaining defenses.

       {¶ 16} We find no error in the trial court’s reasoning and conclusion. The Kahoes

were aware of the installation of the sanitary sewer and water lines in the 1960s and of the

recording of the easement in 1974. However, until the tap-ins were requested by the

Struewings and rejected by the Village, neither the Kahoes nor the Struewings knew or

should have known that the Village would not allow the tap-ins, pursuant to the terms of the

easement. Accordingly, the Struewings timely brought an action to enforce the easement.

The Village was not entitled to summary judgment on the ground that the Struewings’ action

was untimely.

       {¶ 17} The sixth assignment of error is overruled.

                IV. Effect of R.C. 2921.42 on Enforceability of the Easement

       {¶ 18} The Village’s first assignment of error states:

       The trial court erred in adopting the Magistrate’s decision because the

       Easement is void because it was created in violation of the O.R.C. § 2921.42

       prohibition against self-dealing by public officials in public contracts.
                                                                                             15

       {¶ 19} In this assignment of error, the Village asserts that the easement constitutes a

public contract and that it is void because Kahoe, a public official, had a personal interest in

the easement, in violation of R.C. 2921.42.

       {¶ 20} R.C. 2921.42 prohibits self-dealing by public officials.          In 1974, R.C.

2921.42(A)(4) provided that “[n]o public official shall knowingly * * * [h]ave an interest in

the profits or benefits of a public contract entered into by or for the use of the political

subdivision or governmental agency or instrumentality with which he is connected.” A

“public contract” included “[t]he purchase or acquisition, or a contract for the purchase or

acquisition of property or services by or for the use of the state or any of its political

subdivisions, or any agency or instrumentality of either.” Former R.C. 2921.42(E)(1).

       {¶ 21} R.C. 2921.42(C) provided an exception to the prohibitions against

self-dealing by public officials. It stated:

       (C) This section does not apply to a public contract in which a public servant,

       member of his family, or one of his business associates has an interest, when

       all of the following apply:

               (1) The subject of the public contract is necessary supplies or services

       for the political subdivision or governmental agency or instrumentality

       involved;

               (2) The supplies or services are unobtainable elsewhere for the same

       or lower cost * * *;

               (3) The treatment accorded the political subdivision or governmental

       agency or instrumentality is either preferential to or the same as that accorded
                                                                                        16

       other customers or clients in similar transactions;

               (4) The entire transaction is conducted at arm’s length, with full

       knowledge by the political subdivision or governmental agency or

       instrumentality involved, of the interest of the public servant, member of his

       family, or business associate, and the public servant takes no part in the

       deliberations or decision of the political subdivision or governmental agency

       or instrumentality with respect to the public contract.

       {¶ 22} The magistrate’s decision recognized that Kahoe was the Village manager, a

public official, when the South Side Sewer Project was designed, developed, and completed,

and that he continued to be the Village manager when the easement was recorded. The

magistrate further stated:

       * * * [Kahoe] was integrally involved with the project as was Village

       Council. Further, Howard Kahoe would benefit from the granting of an

       easement to the Village if he was granted future tap-ins if, and when, his

       property was developed in the future. The witnesses who did testify in this

       case opined that a new sanitary sewer system was needed and that they made

       it clear that it was customary for the Village to obtain easements from

       property owners with tap-in rights to reduce the cost of utilities. It should

       also be noted that Mr. Kahoe did not want the South Side Sewer Project to

       run through his property unless it would reduce cost to the Village.

               Based upon the facts presented in this matter it is apparent that

       Howard Kahoe was not self-dealing in this case. Council was aware that
                                                                                            17

       easements were necessary to keep the cost of the South Side Sewer Project

       down to a manageable level. Further it was customary for easements to be

       given to the Village in return for tap-ins. Moreover, it was necessary that

       part of the Kahoe property be used for the project. Finally, the Easement

       was prepared and filed by the Village Solicitor. Accordingly, there is no

       violation of R.C. 2921.42(A)(4) in this case.

       {¶ 23} Upon review of the record, we conclude that the trial court did not abuse its

discretion in adopting the magistrate’s findings of fact and concluding that the 1974

easement did not violate R.C. 2921.42.

       {¶ 24}    First, assuming that the easement constitutes a “public contract,” the subject

of the easement was “necessary supplies or services” for the Village. The minutes of

Village Council meetings reflect that the Village was in need of greater sanitary sewer and

water infrastructure in the late 1950s and early 1960s.       John Eschliman, a partner of

Woolpert Consultants who worked in the sanitation department, testified that the main

reason for the water project in the Village was that water consumption was exceeding

supply, which caused the elevated tank that held the water reservoir for fire protection to run

below normal. Eschliman stated that the Village needed to increase its source of water, and

the location of groundwater supply was in the southeast area outside the Village. Eschliman

further testified that the Village needed to negotiate for any necessary easements before the

project would be bid and that someone in the Village had to “sign off” to the United States

government that the Village had the necessary easements before the federal government

would give money to fund the project. An easement from the Kahoes was necessary for the
                                                                                             18

plan designed by Woolpert.

       {¶ 25} Second, the record supports the trial court’s conclusion that the supplies or

services, i.e., the easement to permit installation of the sewer and water lines, were

unobtainable elsewhere for the same or lower cost. Eschliman testified that Woolpert

designed the projects, which crossed the Kahoes’ property, “to be the least costly to the

Village.”   Eschliman further stated that Howard Kahoe indicated that he would have

preferred that the lines not cross his property unless it made the cost of the project cheaper

for the Village; Kahoe was “not enthused” that the main water line crossed his property, but

he allowed it.

       {¶ 26} Third, the trial court reasonably concluded that the treatment accorded the

Village was either preferential to or the same as that accorded other customers or clients in

similar transactions. In this regard, the pivotal question is whether the Kahoes’ right to

future tap-ins constituted a benefit that others who provided easements did not receive.

       {¶ 27} Evidence was presented that it was not uncommon for property owners to

receive tap-in rights as consideration for sewer and water easements.          John Eschliman

testified that easement rights need to be obtained as part of the utility projects, and that the

cost of easements is often reduced by granting future access to the property owner. Minutes

of Village Council meetings reflected that the Village had previously granted tap-in rights to

property owners outside of the Village. The May 20, 1974 minutes of the Village council

meeting demonstrate a concern among some council members about the extension of

utilities outside of the corporate limits of Yellow Springs beyond that date. The minutes

noted that Rickenbach, then Village manager, had stated at the meeting that the Village
                                                                                           19

“does have existing utility lines outside the corporate limits, and ‘contracts’ for utility

easements which included tapping rights.” A memorandum from Rickenbach to the Village

Council, dated May 31, 1974 and prepared for the June 3 meeting, further explained:

       [T]he fact remains that water, sanitary sewer, and electrical utilities presently

       exist outside our Corporate limits.     In the case of the former two, such

       extensions were principally to serve residents and properties in the Corporate

       limits, but lie outside, simply as a matter of convenient routing, or for “grade”

       considerations.     Most often, these lie in easements for which the

       consideration is tapping privileges. To articulate a “policy” that obviates

       such privileges could cost the Village dearly in the purchase of outright

       right-of-ways.

       {¶ 28} Two additional documents in the record indicate that the Village granted

tap-in rights as part of agreements related to the sewer system. An easement from Thomas

and Lorena Newsome, recorded on February 13, 1976 (Exhibit 8), expressly included tap-in

rights as consideration for a public sewer line easement. It stated:

               * * * for and in consideration of designation of a public sewer line

       across their property, and the resultant potential for reimbursement by future

       tap fees, as described below, do hereby grant unto the VILLAGE OF

       YELLOW SPRINGS, Greene County, Ohio, its successors and assignments,

       the right and authority to enter upon a 0.054 acre tract of land designated as

       Parcel 36 * * *. Such authority for entering shall be for the purpose of

       maintaining, operating, removing, or installing sanitary sewer lines, water
                                                                                            20

       lines, taps and appurtenances thereto. Upon payment of required fees to the

       Village by contiguous property owners, the Village may permit such persons

       to utilize this public sewer line.

                 The easements herein granted shall have no other cost associated with

       the permissions herein outlined, except that, as other adjoining property

       owners may tap the sewerage system located within Parcel 36, any

       participation charge collected by the Village for such future taps, as said

       charges may relate to a participatory charge derivative of failure of those

       desiring taps to have contributed to the building of the Yellow Springs

       sewerage system, shall be returned to the then owners of the home located on

       the 0.44 acre tract located west of Parcel 36 * * *, and now owned by said

       Thomas A. and Lorena D. Newsome.

Additionally, a 1960 agreement between the Village and Antioch College indicated, as

background to the current agreement, that the Village had purchased 5.5 acres of real estate

from Hugh T. Birch in 1937 for use as a sewer disposal plant. One condition of the

conveyance was that, “in the event the 78.36 acre tract described herein should be

subdivided, the grantor, his heirs and assigns, shall have the right to connect with the sewer

system of the said Village upon the same basis as is applicable to the residents of the Village

at such time.”

       {¶ 29} On appeal, the Village focuses on the fact that the Loes, who also granted an

easement to the Village for the South Side Sewer Project, did not obtain in their sewer
                                                                                            21

easement the right to unlimited future tap-ins. 1 The Loes’ sewer easement, which was

recorded on December 3, 1962, did not include tap-in rights, and there is no evidence that

the Loes received money from the Village for installation of the sewer line. Nevertheless, at

the time the sewer project was being planned, maps of the sewer project reflected several

proposed lots on the Loes’ property, the sewer line was relocated to the southern border of

those proposed lots (which abutted more undeveloped property), and there was testimony

that some homes on the former Loes property currently have sewer and water utilities from

the Village.

       {¶ 30} Given the record before us, the trial court did not abuse its discretion in

adopting the magistrate’s findings of fact and concluding that treatment given by the Village

was the same as that accorded other customers or clients in similar transactions. The

provision in the Kahoes’ easement permitting future tap-ins in exchange for the sewer

easement was neither uncommon nor unusual in the Village or in general.

       {¶ 31} Finally, the record supports a conclusion that “[t]he entire transaction is

conducted at arm’s length,” with full knowledge by the Village of Howard Kahoe’s interest,

and that Kahoe took no part in the deliberations or decision of the Village with respect to the

public contract.

       {¶ 32} There is no question that the Village was aware of Kahoe’s interest in a

portion of the properties to be used for the South Side Sewer Project. The February 20,

          1
             The Loes provided two easements to the Village, one allowing the
   Village to lay and operate a water main on their property (Exhibit 16) and the one
   allowing the Village to lay and operate sewer lines (Exhibit 17). With respect to
   taps, the water easement stated, “Above water line will be tapped under Village
   rules and regulations prevailing at the time the tap is made.”
                                                                                             22

1961 Village Council minutes discussed the division of expenses for the South Side Sewer

Project. The Village proposed to pay 37.4 percent of the cost of the project, noting that the

Village “will recover its costs when and if the Kahoe, Loe, and Dunlap lands develop.” The

Kahoes’ property was clearly marked on the maps outlining the proposed and “as built”

plans for the sewer line.

       {¶ 33} The more difficult question is whether the evidence reasonably established

that Kahoe took no part in the decision of the Village with respect to the easement. Kahoe,

as Village Manager, was involved in the planning of the South Side Sewer Project, and there

is no evidence that the Village Council independently, expressly authorized the tap-ins in

consideration for the easement. Likewise, there is no evidence that the Village Council

approved any easements.      The record reflects, however, that the written easement was

prepared by Philip Aultman, who was counsel for the Village both at the time the sewer

system was planned and built and the time the Kahoes’ written easement was prepared. A

copy of the easement was maintained by the Village in a safe, along with other important

papers of the Village. The fact that the Kahoes never developed the property and requested

tap-ins from the Village is additional circumstantial evidence that the inclusion of tap-ins as

consideration for the easement was part of an arm’s length transaction.

       {¶ 34}     In light of the trial court’s reasonable factual findings, we cannot find that

the trial court erred in concluding that the Kahoes’ easement did not constitute self-dealing

by a public official, in violation of R.C. 2921.42. The Village’s first assignment of error is

overruled.

                                              V.
                                                                                           23

       {¶ 35}    The Village’s second assignment of error states:

       The trial court erred in adopting the Magistrate’s decision that the Easement

       was valid when there was no evidence that the Village ever accepted the

       Easement.

       {¶ 36} The Village claims that the Kahoes’ easement was not valid, because it was

never accepted by the Village. They argue that (1) the easement was never approved at a

Village Council meeting, (2) possession of the easement is insufficient to demonstrate

acceptance, (3) there was no evidence that Philip Aultman acted on behalf of the Village

when the easement was drafted, (4) the easement was signed and recorded after the May 6,

1974 Village Council meeting, the last that Kahoe attended, (5) the January 15, 1962 council

minutes did not approve the easement, and (6) unlimited tap-ins were not customarily

granted.

       {¶ 37} The Village argues that municipal corporations, including villages, may only

enter contracts for interests in real estate by passing an ordinance, approved by a two-thirds

vote of the members of the legislative authority. The Village further asserts that contracts

executed in the name of a municipal corporation are not enforceable unless they are

approved by the legislative authority.

       {¶ 38} The Village cites to R.C. 721.03 and Cleveland Heights v. Cleveland, 8th

Dist. Cuyahoga No. 79167, 2001 WL 1400015 (Nov. 8, 2001) to support its claim that the

Kahoes’ easement was invalid without authorization from the Village Council. Between

1961 and 2011, R.C. 721.03 provided:

       No contract, except as provided in section 721.28 of the Revised Code, for
                                                                                          24

       the sale or lease of real estate belonging to a municipal corporation shall be

       made unless authorized by an ordinance, approved by a two-thirds vote of the

       members of the legislative authority of such municipal corporation, and by

       the board or officer having supervision or management of such real estate. * *

       *

In Cleveland Heights, the Eighth District cited R.C. 721.03 in concluding that an individual

(Clark) could not obtain title to a residence located next to a cemetery driveway and

allegedly owned by the City of East Cleveland without evidence that the City had authorized

the agreement to transfer title to her. Clark had claimed that the mayor and cemetery

director of the City allowed her and her family to move into and renovate the house, with an

agreement to give title to both that and another property next to the cemetery driveway after

two years, in exchange for their (the Clarks’) agreement to open the gates, answer visitors’

questions and generally maintain the premises.

       {¶ 39}    The easement at issue concerned property owned by the Kahoes; it did not

concern “real estate belonging to a municipal corporation,” i.e. the Village of Yellow

Springs. And, this action does not relate to the sale or lease of property. Both R.C. 721.03

and Cleveland Heights are inapplicable to the case before us.

       {¶ 40} There is no evidence that the Village Council expressly discussed and

approved the terms of the Kahoes’ written easement. The minutes of the May and June

1974 Village Council meetings contain no references to that easement. Dorothy Scott, clerk

for the Village between 1974 and 1979, testified that she would have expected the deal with

the Kahoes regarding an easement in exchange for tap-ins to be reflected in the council’s
                                                                                           25

minutes.

       {¶ 41} Nevertheless, there is no indication that the Village Council expressly

accepted any easements. Joint Exhibit I consisted of Village Council minutes from 1960 to

1975. The parties have not identified any minutes that contains the approval or rejection of

any proposed easements, and the parties stipulated that the minutes did not mention the

Loes’ sewer easement in 1962. Paul Webb, who served on the Village Council from 1969

to 1975, testified that he was not aware of any policy that required easements to be presented

to the Village Council for approval, and he was not aware of any occasion when the council

was presented an easement to consider. Beverly Logan, who was on the Village Council in

1974 and 1975, did not recall if any easements were brought before the Council, and it was

not “clear in her mind” whether the Village charter required that they be.

       {¶ 42} The Kahoes’ easement was prepared by Philip Aultman, who served as the

Village’s long-time attorney.     Sharon Potter, finance director for the Village since

September 2004, testified that deeds and “various other official looking instruments” had

been kept in a safe in her department, and that she relocated those documents to a safe

deposit box at U.S. Bank; the Kahoes’ easement was among those documents. Potter

further stated that she made copies of the documents before they were taken to the safe

deposit box. Denise Swinger, who was a Village Council member from 2001 to 2005 and

now assists the Village with archiving, testified that the safe was now located in the

Village’s planning department, and she located a copy of the Kahoes’ easement in the safe.

Although not dispositive, these facts provide circumstantial evidence that the Village was

aware of and agreed to abide by the terms of the easement, particularly when the Village has
                                                                                            26

not challenged its terms in the more than thirty years after its recordation.

       {¶ 43} Finally, the February 20, 1961 minutes suggest that the Village was willing

to provide tap-in rights for the Kahoes, Loes, and Dunlaps.            Discussing the financial

expenditures for the sewer project, the minutes stated, in part:

       South Side Sewer discussed. Each Council Member was given a memo, and

       as the Village is now faced with several large financial expenditures, the

       following proposal was to be made to the developers:

               a. That the village will agree to pay 37.4 percent of the cost of the

       project (representing $26,149 out of the total estimated cost of $69,914) to

       pay for the sewer in land not scheduled for development at this time.

               b. That the village will recover its costs when and if the Kahoe, Loe,

       and Dunlap lands develop.

               c.   That the owners of land about to develop can split up the

       remaining 62.6 percent of the cost in any way they see fit.

               d. That unless each and all of them agree to this proposal within 30

       days, the offer is void, and any further agreement with the village would have

       to be re-negotiated.

       {¶ 44} The maps of the proposed and “as built” sewer project show that the new

sewer line ran through at least two dedicated plats: the Hugh T. Birch subdivision and the

Southgate subdivision. Title Examiner James McSwiney explained that these properties did

not require sewer easements, because they involved plats in which the easements were

dedicated and accepted by the Village. Nothing on the map indicated that the Kahoes
                                                                                           27

planned any imminent development of their property. The Kahoes, Loes, and Dunlaps did

not pay the Village for any portion of the sewer installation, and it appears that the Village

intended to cover their portion of the project, as lands not scheduled for development.

However, the Village anticipated that the Village’s costs could be recouped, such as through

tap-in and other user fees, when or if those lands ultimately did develop. As stated above,

there was evidence that tap-in rights were a common form of consideration for an easement

and that the Village had previously granted those rights to others.

       {¶ 45} Based on the evidence before the trial court, the trial court reasonably

concluded that the Kahoes’ easement was valid.          The second assignment of error is

overruled.

                                VI. Easement by Estoppel

       {¶ 46} The Village’s third assignment of error states:

       The trial court erred in adopting the Magistrate’s decision denying the

       Village’s easement by estoppel claim despite undisputed evidence that the

       Kahoes consented to the construction of the sewer line across the property.

       {¶ 47} The Village argues that the Kahoes consented to the placement of the sewer

line across their property and that the Village changed its position, to its detriment, by

relying on that consent and installing the sewer system across the Kahoes’ property. The

Village’s argument is premised on a conclusion that the written easement is not valid.

Because the trial court did not err in concluding that the written easement was enforceable,

the court did not err in denying the Village’s claim of easement by estoppel.

       {¶ 48} The Village’s third assignment of error is overruled.
                                                                                            28

                               VII. Right to Tap Water Line

       {¶ 49} The Village’s fourth assignment of error states:

       Alternatively, if the Easement is valid, the trial court erred in adopting the

       Magistrate’s decision that the Struewings have a right to taps to a water line

       off of the property, outside of the Easement.

       {¶ 50} In their fourth assignment of error, the Village claims that the trial court

erred in adopting the magistrate’s conclusion that the Struewings were entitled to tap into the

water line, because the water line was installed on a different portion of the Kahoes’

property from the sewer line and was installed as part of a different project.

       {¶ 51} The evidence at trial indicated that, in the late 1950’s, the Village faced

issues concerning the capacity of its sewer and water systems. By 1960, the Village was

already looking into ways to improve both systems. In February 1960, the Village Council

approved a resolution to cause a pressure pumping sewage disposal system to be constructed

and to contract with Woolpert for engineering specifications for sewer treatment facilities.

The Council also addressed obtaining additional water supply and establishing the necessary

pipelines. By 1962, the Village was proceeding with plans for both the South Side Sewer

Project and the water line project, although the two projects were completed separately.

The sanitary sewer line was placed on a portion of the Kahoes’ property located northwest of

the intersection of Spillan and Hyde Roads; this project was completed in 1963. Woolpert’s

as-built drawing for the water line, dated August 1964, shows that the water line spanned

713 feet of the Kahoes’ 9.87 acre property located along the south side of Hyde Road. In

addition, a hydrant was placed on the northwest corner of the intersection of Spillan and
                                                                                          29

Hyde Roads.

       {¶ 52} The Village states that “[a]ny ‘deal’ struck between the Village and the

Kahoes would seemingly have been struck in connection with the earlier sewer extension –

not in connection with the later water line construction.” However, the Village Council

minutes reflect that these concerns arose around the same time and that work on the two

projects overlapped, although the sewer project was completed first. We cannot say, as a

matter of law, that the “deal” encompassed only the sewer line.

       {¶ 53} The 1974 written easement granted the Village an easement to construct,

maintain, and operate “a sanitary sewer line and water line and appurtenances thereto on and

under” portions of two parcels of real estate owned by the Kahoes. The first parcel was

located northwest of the intersection of Spillan and Hyde Roads; the second parcel was the

9.87 acres south of Hyde Road. The easement provided that the Kahoes would be “allowed

one free water and sewer tap for each parcel of real estate described above, and the right to

make further taps * * *.” In addition, the removal of “any or all tap benefits shall be cause

for this easement to be null and void * * * and are sufficient grounds for the owners of the

above described real estate to demand immediate removal of all water and sewer lines * *

*.”

       {¶ 54} The language of the easement grants the right to place water and sewer lines

on both properties and grants one free water and sewer tap for each property. The fact that

the Village decided to place a sewer line on one property (north of Hyde Road) and a water

line on the other (south of Hyde Road) did not affect the Kahoes’ right to tap into both the

water and sewer lines on the two parcels. Although the Struewings did not purchase the
                                                                                             30

property located south of Hyde Road, they were entitled by the easement to tap into the

water line due to its placement on the Kahoes’ property.

       {¶ 55} The fourth assignment of error is overruled.

                                VIII. Damages for the Well

       {¶ 56} The Village’s fifth assignment of error states:

       Alternatively, if the Easement for the water taps is valid, the trial court erred

       in adopting the Magistrate’s decision ordering the Village to pay the

       installation costs for a well on the Property because the Struewings did not

       rely on the taps as the reason they purchased the Property.

       {¶ 57} The trial court awarded $10,244 to the Struewings, representing that amount

that it cost them to install a well after their request for a water tap was denied. The Village

claims that this award was improper, because the Struewings were not harmed or prejudiced

by the Village’s decision denying them a tap to the water hydrant located on their property.

The Village argues that the Struewings did not know about the water easement until after

their request for taps was denied and therefore did not rely on it in purchasing the property.

       {¶ 58} Ken Struewing purchased approximately 56 acres of the Kahoes’ property

from Margaret Kahoe’s estate in 2005. The appraisal that he obtained in August 2005, in

conjunction with the purchase, included a “subject plat map” of the property showing the

location of a sewer line through the property and where natural gas and water were located at

the corners of the property on Spillan Road. In 2009, Struewing requested two taps to the

water distribution system for the two residences on the property. The Village denied the

request.
                                                                                           31

       {¶ 59} Struewing testified that, the day after the Village denied his request, he

contacted his well driller and arranged a time to meet the driller to determine a site where a

new well could be drilled on the property. The driller agreed to meet two days later, a

Thursday. On Wednesday, the day before the meeting, Struewing went to the Greene

County Recorder’s Office and located the Kahoe easement.              Through his attorney,

Struewing attempted to resolve the issue with the Village. When the taps were not granted,

Struewing had a well drilled.

       {¶ 60} Tests were conducted on the new well in November 2010. The first test

results, dated November 19, 2010, revealed the presence of coliform bacteria. Struewing

indicated that it was not uncommon for a first test to come back positive for bacteria. The

well was “shocked with bleach” and retested. It again came back positive for coliform

organisms. Ultimately, the well was treated with bleach four times.

       {¶ 61} At trial, Struewing provided an itemization of his expenses associated with

digging of the well. The costs included obtaining a permit, drilling the well, installing a

water line from the well to the house, installing a water pump, grading the property, and

shocking the well with bleach. The total cost was $10,244.

       {¶ 62} We find no error in the trial court’s award of damages to the Struewings in

the amount of $10,244. The Struewings were entitled to a water tap on the property they

purchased, that tap was improperly denied by the Village, and the Struewings subsequently

incurred expenses of $10,244 in order to provide water to the main house on the property –

costs they would not have incurred had the tap been permitted by the Village.

       {¶ 63} The Village’s fifth assignment of error is overruled.
                                                             32

                                    IX. Conclusion

       {¶ 64} The trial court’s judgment will be affirmed.

                                       ..........

HALL, J. and WELBAUM, J., concur.

Copies mailed to:

Arthur R. Hollencamp
John C. Chambers
Terence L. Fague
Sasha Alexa M. VanDeGrift
Hon. Michael A. Buckwalter